Citation Nr: 0705680	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for congestive heart failure 
and hypertension.  

In the March 2004 rating decision, the RO also denied 
entitlement to service connection for prostate cancer and 
emphysema.  The veteran submitted a timely notice of 
disagreement as to all issues denied in the March 2004 rating 
decision; however, at his August 2006 Travel Board hearing, 
the veteran testified on the record that he wished to 
withdraw his appeal as to the issues of prostate cancer and 
emphysema.  See 38 C.F.R. § 20.204.  As a result, the Board 
finds the issues of entitlement to service connection for 
prostate cancer and emphysema have been properly withdrawn 
and are not before the Board for appellate review.  

As noted, in August 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has congestive heart failure that is due to any incident or 
event in military service, and cardiovascular disease, to 
include congestive heart failure, was not manifested within 
one year after separation from active service.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
military service, and hypertension was not manifested within 
one year after separation from active service.


CONCLUSIONS OF LAW

1.  Congestive heart failure was not incurred in or 
aggravated by service, nor may cardiovascular disease, 
including congestive heart failure, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).  

2.  Hypertension was not incurred in or aggravated by 
service, nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In November 2002, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2002 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records, or records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself, including any 
medical reports he has.  This effectively informed him that 
he should provide any evidence in his possession that 
pertains to his claim.  

The Board finds that the content of the November 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC provided the veteran with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
August 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The veteran asserts service connection for congestive heart 
failure and hypertension are warranted because they are 
related to a heart murmur he manifested during service.  Due 
to the similar medical history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Review of the evidentiary record reveals the veteran has a 
current diagnosis of congestive heart failure and 
hypertension, as shown by private medical records dated in 
May 2002.  Therefore, the controlling issue in this case is 
whether there is competent medical evidence of a relationship 
between the veteran's current diagnoses and military service.  
After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for congestive heart failure and 
hypertension.  

The veteran's service medical records (SMRs) reveal that, on 
medical examination in March 1959, he was found to have a 
systolic murmur at the pulmonic area in his heart.  The 
examining physician noted, however, that the murmur was not 
significant and, at his separation examination one month 
later in April 1959, his heart was normal.  In March 1959, 
the veteran's blood pressure reading was 122/78 
(systolic/diastolic), and in April 1959, his blood pressure 
was 112/76.

The first time the veteran is shown to have heart problems 
after service was in April 1979, which the Board notes is 20 
years after he was separated from service.  At that time, the 
veteran presented to the hospital with complaints of a 
painful left chest following a motor vehicle accident.  On 
examination, his heart had a regular, normal sinus rhythm and 
there were no audible murmurs.  His blood pressure was not 
documented, and no diagnosis was made as to his heart at that 
time.  Later, in August 1992, the veteran complained of 
shortness of breath, tightness in his chest, and swelling in 
his ankles.  On examination, his heart had regular rhythm and 
no murmurs.  A chest X-ray revealed chronic obstructive 
pulmonary disease, mild congestive heart failure, and no 
masses.  He was prescribed medication, and continued to have 
follow-up appointments.  The first time he was shown to have 
a diagnosis of hypertension was in a February 1996 private 
medical record which notes he had a prior medical history of 
hypertension.  His blood pressure at that time was 128/84.  

In August 2005, the veteran was afforded a VA examination to 
determine whether his current diagnoses are related to 
service.  The VA physician reviewed the claims file, and 
noted the medical history of a grade II systolic murmur at 
separation from service, as well as the other medical 
conditions he has developed since service, including 
hypertension and congestive heart failure.  After examining 
the veteran and reviewing his claims file, the VA physician 
determined the veteran's current diagnoses are not related to 
his military service.  The VA physician determined, instead, 
that the veteran's congestive heart failure was due to 
several factors, including his hypertension, obstructive lung 
disease, sleep apnea, and obesity.  In addition, the VA 
physician stated there is no evidence of vascular heart 
disease that would be causing the veteran's congestive heart 
failure, such as aortic stenosis or mitral stenosis or 
insufficiency.

With respect to the veteran's hypertension, the examining 
physician noted that certain heart valvular conditions will 
produce high systolic and/or diastolic readings, but that is 
not the case in this instance.  In rendering his opinion, the 
VA physician noted that, although the veteran had a systolic 
murmur at separation, the murmur was deemed benign and there 
was no evidence of congestive heart failure or hypertension 
at that time.  The examiner further noted that he did not 
hear a murmur on evaluation and, based on his review of the 
claims file, noted that several previous examiners had not 
heard a murmur since service.  In summary, the VA physician 
stated that heart failure and hypertension were not noted at 
the veteran's separation examination and bear no relationship 
to the congestive heart failure and hypertension he has 
currently.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
congestive heart failure and hypertension.  With respect to 
the claim for service connection for hypertension, the Board 
notes that, although the veteran has a current diagnosis of 
hypertension, his blood pressure readings during and after 
service do not meet VA's definition of hypertension.  Under 
VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.  
Applying these legal criteria, the Board again notes the 
veteran's SMRs show that in March and April 1959, his blood 
pressure was 122/78 and 112/76, respectively, and there are 
no additional blood pressure readings documented therein.  In 
addition, as noted above, when the veteran was first shown to 
have a diagnosis of hypertension in February 1996, his blood 
pressure reading was 128/84.

The Board does note the evidence shows the veteran has had 
elevated blood pressure readings since service; however, 
after careful review of the evidence, the Board finds he has 
not predominately or consistently demonstrated diastolic 
blood pressure at 90mm or greater, or systolic blood pressure 
at 160mm or greater with a diastolic blood pressure of less 
than 90mm.  See DC 7101.  Furthermore, there is no competent 
medical opinion of record which states the veteran's current 
diagnosis of hypertension is etiologically related to the 
heart murmur he had in service.  

In denying the veteran's claim for service connection for 
congestive heart failure, the Board finds most probative the 
opinion rendered by the August 2005 VA examiner.  In 
rendering his opinion, the VA physician relied upon review of 
the veteran's claims file, physical examination of the 
veteran, and his medical expertise.  The Board also notes the 
VA examiner provided a complete explanation to support his 
opinion, as he related the veteran's congestive heart failure 
to other medical problems and noted there was no objective 
evidence of a heart murmur at that time.  In evaluating the 
ultimate merit of this claim, the Board finds it highly 
probative that 20 years elapsed before the veteran was shown 
to have heart problems after service.  This gap of 20 years 
in the record militates against a finding that his in-service 
heart murmur manifested or caused a chronic disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board also finds it probative 
that no medical professional has ever related the veteran's 
congestive heart failure to the heart murmur which he had 
during service.  

The only evidence relating the veteran's current diagnoses to 
service is his own statements.  The Board appreciates the 
veteran's testimony at the August 2006 Travel Board hearing 
and does not doubt he sincerely believes his congestive heart 
failure and hypertension are related to his military service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has also considered whether presumptive service 
connection for heart disease or hypertension is available in 
this case.  However, the record does not contain any blood 
pressure readings taken within the first year after the 
veteran was separated from service nor does the evidence show 
the veteran had heart disease within his first post-service 
year.  As noted, he was not shown to have heart problems or 
hypertension until April 1979 and February 1996, 
respectively, which is more than 20 years after he was 
separated from service.  Therefore, presumptive service 
connection is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claims of service connection for congestive heart failure 
and hypertension, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for congestive heart 
failure is denied.

Entitlement to service connection for hypertension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


